EXHIBIT 10.4


Employee Form


Notice of Amendment to Option Rights
Introduction


You are receiving this notice because you are a participant in the Athersys,
Inc. Long-Term Incentive Plan (including as amended or amended and restated, the
“2007 Plan”), the BTHC VI, Inc. Equity Incentive Compensation Plan (the “EICP”),
and/or the Athersys, Inc. 2019 Equity and Incentive Compensation Plan (the “2019
Plan,” and, together with the 2007 Plan and the EICP, the “Equity Plans”), under
which the Company has granted one or more Option Rights (as defined in the
applicable Equity Plan) to you. The Compensation Committee of the Board of
Directors (the “Board”) of Athersys, Inc. (the “Company”) has amended certain
terms of outstanding Option Rights under the Equity Plans to provide for
additional post-service exercisability for participants who have been granted
Option Rights and who voluntarily terminate their service with the Company or
experience an involuntary termination of their service by the Company without
Cause (as defined with respect to the applicable Option Rights), in each case
following a significant tenure, as further described below.


Terms of Amended Option Rights


If you are an employee of the Company or a Subsidiary (as defined in the
applicable Equity Plan), the following provisions shall apply to your Option
Rights outstanding as of June 3, 2020. Each of your Option Rights outstanding as
of June 3, 2020 shall continue to be governed by the applicable Evidence of
Award (as defined in the applicable Equity Plan), as modified by this document.
All terms of the applicable Evidence of Award(s) governing such Option Rights
shall remain unchanged, provided that the terms governing the exercisability of
such Option Rights are hereby amended as follows:


1.If you cease to be an employee of the Company or a Subsidiary because of your
voluntary termination of employment or an involuntary termination of your
employment by the Company without Cause (as defined with respect to the
applicable Option Rights) occurring after you have provided at least 10 years of
total service to the Company or a Subsidiary, your Option Rights that are then
outstanding shall remain exercisable (to the extent vested) until, and shall be
terminated on, the earlier of (a) the date that such Option Rights would have
expired if you had remained in continuous employment with the Company or a
Subsidiary, and (b) the date that is six months after the date of your
termination of employment;
2.If you cease to be an employee of the Company or a Subsidiary because of your
voluntary termination of employment or an involuntary termination of your
employment by the Company without Cause (as defined with respect to the
applicable Option Rights) occurring after you have provided at least 15 years of
total service to the Company or a Subsidiary, your Option Rights that are then
outstanding shall remain exercisable (to the extent vested) until, and shall be
terminated on, the earlier of (a) the date that such Option Rights would have
expired if you had remained in continuous employment with the Company or a



--------------------------------------------------------------------------------



Subsidiary, and (b) the date that is one year after the date of your termination
of employment;
3.If you cease to be an employee of the Company or a Subsidiary because of your
voluntary termination of employment, an involuntary termination of your
employment by the Company without Cause (as defined with respect to the
applicable Option Rights), or your death or disability (as defined, including
using similar terms such as “permanent disability,” with respect to the
applicable Option Rights), in each case occurring after you have provided at
least 20 years of total service to the Company or a Subsidiary, your Option
Rights that are then outstanding shall remain exercisable (to the extent vested)
until, and shall be terminated on, the earlier of (a) the date that such Option
Rights would have expired if you had remained in continuous employment with the
Company or a Subsidiary, and (b) the date that is two years after the date of
your termination of employment;
4.If you cease to be an employee of the Company or a Subsidiary because of your
voluntary termination of employment, an involuntary termination of your
employment by the Company without Cause (as defined with respect to the
applicable Option Rights), or your death or disability (as defined, including
using similar terms such as “permanent disability,” with respect to the
applicable Option Rights), in each case occurring after you have provided at
least 25 years of total service to the Company or a Subsidiary, your Option
Rights that are then outstanding shall remain exercisable (to the extent vested)
until, and shall be terminated on, the earlier of (a) the date that such Option
Rights would have expired if you had remained in continuous employment with the
Company or a Subsidiary, and (b) the date that is three years after the date of
your termination of employment;
5.Notwithstanding the foregoing, if the Evidence of Award (as defined in the
applicable Equity Plan) governing your Option Rights provides for a longer
period of exercisability than would be provided under items (1), (2), (3), or
(4) above, as applicable, then the provisions of the applicable Evidence of
Award will control for purposes of determining the period of exercisability with
respect to such Option Rights; and
6.Notwithstanding the foregoing, if your employment with the Company or a
Subsidiary is terminated for Cause (as defined with respect to the applicable
Option Rights), then such Option Rights will terminate immediately (or on such
other date the Option Rights would terminate pursuant to the terms of the
applicable Evidence of Award in connection with a termination for Cause).
General Provisions
To the extent not expressly amended hereby, all provisions of the applicable
Evidence of Award(s) governing your Option Rights shall remain in full force and
effect. This Notice of



--------------------------------------------------------------------------------



Amendment shall be taken together with, and shall serve as an amendment to, the
applicable Evidence of Award(s) governing your Option Rights.
To the extent any of your Option Rights are classified as nonqualified stock
options (“NQSOs”), this Notice of Amendment and the changes described herein are
automatically effective as of June 3, 2020, regardless of whether you sign this
Notice of Amendment.
Consent to Amend Incentive Stock Options
        To the extent any of your Option Rights were intended at grant to be
incentive stock options as defined in Section 422 of the Internal Revenue Code
of 1986, as amended, and were designated as such under the applicable Evidence
of Award(s) (“ISOs”), you must sign below and return this Notice of Amendment to
Laura K. Campbell, Senior Vice President of Finance, 3201 Carnegie Ave.
Cleveland, Ohio 44115 (email: __________@athersys.com) not later than 5:00 pm ET
on Monday, June 15, 2020 in order for this Notice of Amendment and the changes
described herein to be effective with respect to such ISOs. If you do not timely
sign and return this Notice of Amendment, your Option Rights that were intended
at grant to qualify as ISOs will NOT be amended as described in this Notice of
Amendment and the applicable Evidence of Award(s) will remain in full force and
effect.
        IMPORTANT: If you consent to this Notice of Amendment, all of your
outstanding Option Rights that were intended at grant to be ISOs will no longer
qualify as ISOs and such Option Rights will be treated as NQSOs. Please refer to
Appendix A attached to this notice for a summary of certain U.S. federal tax
consequences that apply to ISOs and NQSOs.
By signing below, I consent to amendment of my Option Rights that were intended
at grant to be ISOs as described in this Notice of Amendment and I acknowledge
that such Option Rights will be treated as NQSOs.


___________________________
Signature


___________________________
Print Name


___________________________


___________________________


___________________________
Address





--------------------------------------------------------------------------------





Date _____________, 2020





--------------------------------------------------------------------------------





Appendix A


U.S. Federal Income Tax Considerations Relating to Stock Options






[Schedule omitted pursuant to Regulation S-K Item 601(a)(5)]

